Sandler, J. (concurring).
The issue presented by the introduction in evidence of the $1,111 reportedly found on the defendant’s person seems to me very close.
Indisputably the testimony suggested, and was intended to suggest, that the money represented, in part at least, the proceeds of previous sales of cocaine, crimes not charged in the indictment. On the other hand, there is obvious force in the District Attorney’s contention that the possession of so large a sum of money by the defendant under the circumstances described was relevant to the issue of defendant’s intent to sell the cocaine he allegedly possessed.
In People v Cook (42 NY2d 204, 208) the Court of Appeals set forth the controlling principles as follows: "It is axiomatic that evidence of uncharged crimes may be introduced only when the testimony is relevant and necessary to the prosecution’s case (People v Molineux, 168 NY 264; see People v Stanard, 32 NY2d 143). Moreover, in determining the admissibility of such evidence, a balance must be struck between the probative value of the testimony in connection with the crimes charged and the danger of undue prejudice to the defendant (People v Schwartzman, 24 NY2d 241, 247).”
The result indicated by the mandated balancing test seems to me far from clear. Although I think the trial court could well have resolved the issue here differently, I am inclined to the view that the determination to admit the testimony, with appropriate limiting instructions, was within the permissible area of the trial court’s discretion.
Let me add that this case does not seem to me distinguishable in any meaningful way from People v Lizzarra (70 AD2d 572). I now think that the decision in Lizzarra, in which I participated, was probably erroneous.